Citation Nr: 0030549	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  96-14 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1. Entitlement to a compensable rating for a left knee 
disorder.  

2. Entitlement to a rating in excess of 10 percent for a low 
back disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from October 1976 to 
September 1982, and from February 1986 to May 1995.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a statement of the case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the SOC, or within the 
remainder of the one-year period following notification of 
the decision being appealed.  

The present appeal arises from a November 1995 rating 
decision, in which the RO, inter alia, service connected the 
veteran for a left knee disorder and a low back disorder.  
The disabilities were determined to be noncompensable, 
effective from May 1995.  The veteran filed an NOD in 
February 1996, and the RO issued an SOC that same month.  The 
veteran filed a substantive appeal in April 1996.  In June 
1996, the veteran testified before a Hearing Officer at the 
VARO in Wilmington.  A Hearing Officer's Decision was issued 
in September 1996, in which the rating for the veteran's low 
back disorder was increased to 10 percent, effective from May 
1995.  Thereafter, the veteran's appeal came before the 
Board, which, in a July 1998 decision, inter alia, remanded 
the issues pertaining to the left knee disorder and low back 
disorder back to the RO for additional development.  A 
Supplemental Statement of the Case (SSOC) was issued in 
September 1999.  

The Board notes, in addition, that the veteran was scheduled 
for an October 2000 Board Hearing before a Veterans' Law 
Judge, but he failed to report for said hearing.  

We further note that the veteran's representative appears to 
have raised, in recent submissions to the Board, a claim for 
an increased rating for a right shoulder disorder.  Service 
connection for that disability was granted by the Board in 
our decision of July 1998.  The rating subsequently assigned 
by the RO has not been appealed, so, for reasons discussed 
below, the issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. On VA examination in June 1999, the veteran's left knee 
had a painless range of motion from 0 to 130 degrees; 
there was no tenderness or pain with patellofemoral 
grinding, although the patellar inhibition test did cause 
pain; there was no joint effusion; ligaments were intact; 
and there was not any significant crepitus.  

3. The veteran's left knee disability is not productive of 
slight subluxation or instability.  

4. On VA examination in June 1999, clinical evaluation of the 
veteran's low back revealed range of motion of 90 degrees 
of forward flexion, 40 degrees of extension, and 40 
degrees of right and left lateral bending with no 
significant discomfort on any motion; in addition, there 
were mild degenerative changes noted at L3-4.  

5. The veteran's low back disability is not productive of 
lumbosacral strain, with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  



CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for a left knee 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2000).  

2. The criteria for an evaluation in excess of 10 percent for 
a low back disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Basis

A review of the claims file reflects that, in August 1995, 
the veteran submitted to the RO a VA Form 21-526 (Veteran's 
Application for Compensation or Pension), in which he filed, 
inter alia, claims for service connection for a left knee 
disorder and low back disorder.  Along with his application, 
the veteran submitted a statement from Michael Mattern, M.D., 
dated in January 1994.  Dr. Mattern reported that the veteran 
complained of left knee pain and discomfort, and that such 
pain was aggravated by kneeling or climbing.  Dr. Mattern's 
diagnostic impression indicated patellofemoral syndrome.  
Also, a service medical record, dated in April 1994, noted 
that the veteran had elected to undergo arthroscopic surgery 
on his left knee.

In October 1995, the veteran underwent a general VA 
examination.  He reported having undergone arthroscopic 
surgery on his left knee, with a lateral release of the 
ligaments having been performed.  He complained of continued 
discomfort in his left knee, going up and down steps or 
carrying objects.  He also complained of discomfort in his 
low back, although he could not remember a specific injury or 
fall.  On clinical evaluation of the veteran's knees, there 
was no pain or tenderness on range of motion testing, or with 
manipulation of the patella.  The portals around the left 
knee were noted as well healed, without evidence of keloid 
formation or subcutaneous tissue loss.  Flexion of the knees 
was normal to 120 degrees, with extension to 0 degrees, and 
minimal bony crepitus.  In addition, evaluation of the lumbar 
spine revealed the absence of bony tenderness, deformity, or 
paraspinal muscle spasm.  Flexion was to 80 degrees, lateral 
flexion to 20 degrees, and hyper-extension to 5 degrees.  

Associated radiographic studies revealed an essentially 
normal study with respect to the veteran's knees, and mild 
degenerative changes in the lumbar spine.  The examiner's 
findings were bilateral knee pain, status post arthroscopic 
surgery of the left knee with lateral release; and low back 
sprain and strain with minimal degenerative joint disease.  

In June 1996, the veteran testified before a Hearing Officer 
at the VARO in Wilmington.  He reported that he experienced 
pain on motion of his left knee, that he took Motrin or 
Ibuprofen, and that he wore a soft bandage for support.  In 
addition, the veteran testified that he really only 
experienced pain in his left knee when he had to walk many 
stairs or lift anything other than his own weight.  With 
respect to his low back, the veteran reported having worked 
in service with heavy equipment, and stated that, on 
occasion, he had been required to lift large tools or 
aircraft parts up a ladder, and that this had put tremendous 
strain on his low back.  He indicated that he had difficulty 
at work lifting heavy objects, and that he currently 
experienced pain in his low back.  

In July 1996, the RO received treatment records from Dr. 
Mattern, dated from January 1994 to June 1996.  In 
particular, a record dated in April 1996 reflected a clinical 
evaluation of the veteran's low back.  The back was found to 
be nontender, with no spasm, and the veteran was able to bend 
forward and touch his toes.  Side motion was also good, as 
was hip range of motion, and straight leg raising was 
negative.  An X-ray was reported as revealing mild 
hypertrophic changes at the L3-L4 level.  Otherwise, overall 
alignment was good, disk spaces were preserved, and there 
were some fairly mild degenerative changes.  The examiner's 
impression was chronic lumbosacral strain syndrome, and there 
was doubt as to whether there was a herniated disc.  

Following the Board's Remand in July 1998, the veteran was 
medically examined for VA purposes in June 1999.  The 
examiner noted the veteran's reported medical history with 
respect to his left knee and low back.  The veteran described 
his present pain with respect to his left knee as being 
located in the vicinity of the patella.  He said it was 
aggravated by climbing stairs, lifting, strenuous sports, and 
running.  He occasionally used a knee brace when his knee was 
sore.  The veteran reported working as a supervisor at a 
horse racing track, and being on his feet a great deal.  Pain 
in his left knee usually occurred, on average, three days out 
of seven, and could last from one to several hours.  With 
respect to his back, the veteran reported pain across the 
lumbar area, with no radiation in any direction.  He 
indicated that he could get pain episodes two or three times 
a week, lasting for a few seconds and occasionally a few 
minutes, as a sharp pain.  He would get relief by sitting or 
lying down, and there was no report of pain radiating into 
the lower extremities, or of motor or sensory symptoms.  

On clinical evaluation, the veteran's gait was normal.  
Motion of the lumbar spine was 90 degrees of forward flexion, 
40 degrees of extension, and 40 degrees of right and left 
lateral bending, with no significant discomfort on any 
motion.  The left knee had painless motion from 0 to 130 
degrees.  There was no tenderness.  There was no pain with 
patellofemoral grinding, although the patellar inhibition 
test caused pain in both knees.  There was no joint effusion, 
ligaments were intact, and the examiner did not detect any 
significant crepitus with motion against gravity, or against 
gravity plus resistance.  Furthermore, the examiner noted 
that X-rays of the veteran's lumbosacral spine revealed some 
small spurring at the anterior margins of the L3-4 vertebral 
bodies.  An X-ray of the left knee was reported as normal.  

The examiner's diagnosis included mild patellofemoral pain 
syndrome of the left knee; and chronic, intermittent, mild, 
low back pain syndrome, with mild degenerative changes at L3-
4.  The examiner further noted that none of the veteran's 
conditions caused any significant functional impairment.  In 
reaching this conclusion, he noted that there was no 
objective evidence on X-rays or the clinical evaluations to 
account for much in the way of left knee pain or back pain.  

II.  Analysis

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims has confirmed this obligation over the 
years.  See Green v. Derwinski, 1 Vet.App. 121 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet.App. 454, 456 (1993); see also 38 C.F.R. § 3.326 
(2000).

Very recent changes in law have amended the requirements as 
to VA's development efforts in this, and other pending cases.  
The United States Congress has recently passed, and the 
President has signed into law, legislation which, in 
pertinent part, modified and clarified VA's duty to assist a 
claimant in evidentiary development.  See the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  In addition, the Veterans Benefits 
Administration has issued Fast Letter 00-87 (Nov. 17, 2000), 
providing interim guidance for claims processing until such 
time as regulations implementing the new statute are in 
place.  In the present increased-rating case, we find that 
the RO's development action has generated sufficient evidence 
to satisfy the Secretary's obligation.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (2000).  Where entitlement to compensation has 
already been established and an increase in a disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet.App. 55 (1994); 38 C.F.R. § 4.2 
(2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet.App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, supra, as to the primary importance of the present 
level of disability, was not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings.

With respect to the veteran's left knee disorder, a 
noncompensable evaluation has been assigned in accordance 
with the criteria set forth in the VA Schedule for Rating 
Disabilities.  In doing so, specific consideration was given 
to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  Under this 
code, for impairment of the knee, recurrent subluxation or 
lateral instability, slight disability warrants a 10 percent 
rating; moderate disability warrants a 20 percent rating; and 
severe disability warrants a 30 percent rating.  

In reviewing the evidence of record, the veteran has 
complained of pain in his left knee with activity.  On VA 
examination in September 1999, the veteran's left knee had a 
painless range of motion from 0 to 130 degrees.  There was no 
tenderness or pain with patellofemoral grinding, but the 
patellar inhibition test did cause pain.  There was no joint 
effusion, ligaments were intact, and the examiner did not 
detect any significant crepitus.  Given these medical 
findings, the Board finds that a compensable rating is not 
warranted under DC 5257.  The veteran has not demonstrated 
slight left knee subluxation or instability so as to warrant 
a 10 percent disability rating.  Furthermore, the Board 
logically concludes, given that the veteran does not meet the 
criteria for a 10 percent rating, that he also does not meet 
the criteria for a 20 percent or 30 percent rating.  

Several alternative Codes are also available for assessing 
residuals of knee injuries under 38 C.F.R. § 4.71a.  These 
include DC 5256, for favorable or unfavorable ankylosis; DC 
5260, for limitation of flexion; DC 5261, for limitation of 
extension; DC 5262, for impairment of the tibia and fibula.  
However, in this instance, there have been no objective 
medical findings of ankylosis of the left knee, any 
limitation of motion, or nonunion of the tibia and/or fibula 
with marked knee or ankle disability.  Therefore, these Codes 
are not applicable to the veteran's claim.  

With respect to a low back disorder, the RO has assigned a 10 
percent evaluation, in accordance with the criteria set forth 
in the VA Schedule for Rating Disabilities.  In doing so, 
specific consideration was given to 38 C.F.R. § 4.71a, DC 
5295-5003.  

We note that traumatic arthritis (DC 5010) is rated as 
degenerative arthritis (DC 5003), on limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved, when there are X-ray findings as to the 
presence of the disease, with a 10 percent evaluation 
assigned for the disease when the limitation of motion of the 
specific joint is noncompensable.  Under DC 5295, 
"Lumbosacral strain", a 10 percent evaluation is assigned 
for characteristic pain on motion.  A 20 percent evaluation 
is assigned for lumbosacral strain, with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent evaluation is 
warranted if the lumbosacral strain is severe, with listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  That is the 
highest rating under this diagnostic code.  

In reviewing the evidence of record, we note that the veteran 
has complained of pain in his lumbosacral spine with 
activity.  The most recent VA examination in June 1999 
revealed range of motion of the veteran's low back to be 90 
degrees of forward flexion, 40 degrees of extension, and 40 
degrees of right and left lateral bending with no significant 
discomfort on any motion.  There were mild degenerative 
changes noted at L3-4.  Given these medical findings, the 
Board finds that a rating in excess of the current 10 percent 
is not warranted under DC 5295.  The veteran has not 
demonstrated lumbosacral strain, with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, to warrant a 20 percent disability rating.  
Furthermore, the Board logically concludes, given that the 
veteran does not meet the criteria for a 20 percent rating, 
he also does not meet the criteria for a 40 percent rating.  

Several alternative Codes are also available for assessing 
lumbosacral disabilities.  These include DC 5289, for 
ankylosis of the lumbar spine; DC 5292, for limitation of 
motion of the lumbar spine; and DC 5293, for intervertebral 
disc syndrome.  However, given that the veteran does not 
evidence limitation of motion of the lumbosacral spine, or 
any vertebral disc pathology, these Codes are not applicable 
to the veteran's claim.  We have also considered the 
veteran's claim under DC 5003, for degenerative arthritis.  
However, the veteran is currently in receipt of a 10 percent 
rating, which is the highest allowable rating under this 
Code, when the veteran suffers from arthritis in only one 
joint, and does not currently experience any limitation of 
motion in his lumbosacral spine.  

With respect to both disabilities, the Board has also 
considered the applicability of the precedential judicial 
decision in DeLuca v. Brown, 8 Vet.App. 202, 207 (1995), 
wherein the Court held that a particular diagnostic code 
which rates on the basis of range of motion must be applied 
in conjunction with 38 C.F.R. §§ 4.40, 4.45, as to additional 
factors affecting limitation of motion.  We have evaluated 
this case in view of the extensive discussion of 38 C.F.R. 
§§ 4.40 and 4.45 in the DeLuca decision, as well as under 38 
C.F.R. § 4.59, in full awareness that the impact of pain must 
be factored into an overall disability rating.  The principal 
requirement of DeLuca and the regulations is that we consider 
flare-ups, weakness, pain on movement, etc., and not simply 
rate on limitation of motion objectively demonstrated on VA 
examination.  On the other hand, the law does not require 
that ratings are to be assigned based upon the worst possible 
symptoms found or described in an extensive medical record.  

With respect to the left knee, the veteran has contended that 
the joint becomes aggravated when he runs, climbs stairs, or 
undertakes any other strenuous activity.  He has reported 
working as a supervisor at a horse racing track, and being on 
his feet a great deal.  The veteran has indicated that pain 
occurs in his left knee, on average, three out of seven days, 
and that it possibly lasts from one to several hours.  The 
Board notes, as is discussed above, that the veteran does not 
experience any limitation of motion in his left knee.  
Furthermore, an evaluation under DC 5257 is not predicated on 
loss of range of motion, and thus 38 C.F.R. §§ 4.40, 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet.App. 7, 11 (1996).  However, even considering § 4.40 and 
§ 4.45, the Board finds a higher rating is not warranted, 
given that the VA examiner in June 1999 opined that the 
veteran did not experience any significant functional loss in 
his left knee.  

With respect to his lumbosacral spine, as noted above, the 
veteran has reported suffering episodes of discomfort two or 
three times a week, lasting for a few seconds or minutes as 
sharp pain.  On VA examination in June 1999, there was no 
limitation of motion in the veteran's back, and, as with his 
left knee, the examiner opined that the veteran did not 
experience any significant functional loss his low back.  
Furthermore, the evidence does not reflect any additional 
weakness, fatigue, or incoordination not already contemplated 
by the 10 percent rating for lumbosacral strain.  

Thus, with respect to the veteran's service-connected left 
knee and low back disabilities, we note that the higher of 
two ratings is to be assigned only where the overall 
disability picture more nearly approximates the criteria for 
such a rating.  In view of the evidentiary record before us, 
given the medical findings, it is the Board's judgment that 
the currently assigned 0 percent and 10 percent disability 
ratings best reflect the veteran's left knee and low back 
disabilities, respectively.   

The Board also recognizes that VAOPGCPREC 36-97 holds that we 
should consider whether 38 C.F.R. § 3.321(b)(1) might provide 
for an increased rating on an extraschedular basis.  That 
regulation provides that, in exceptional cases where 
schedular evaluations are found to be inadequate, "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities" may be assigned.  The governing 
norm is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

Although the Court has held that the Board lacks jurisdiction 
to assign an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, see Floyd v. Brown, 9 
Vet.App. 88 (1996), the Board is still obligated to seek out 
all issues that are reasonably raised in the record before 
us.  We find that the veteran has not reasonably raised the 
issue of an extra-schedular rating, nor do the facts of this 
case indicate that the currently assigned schedular 
evaluation is inadequate when the veteran's service-connected 
left knee disorder or low back disorder are solely 
considered.  While there are higher schedular evaluations 
available under DC 5257 and DC 5295, the manifestations 
needed for the assignment of such ratings have not been 
demonstrated.  Also, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalization for his disabilities, 
nor is it contended or shown that the disabilities by 
themselves markedly interfere with employment beyond the 
degree anticipated by the schedular rating.  

The Board therefore concludes, by a preponderance of the 
evidence, that the impairment resulting from the service-
connected left knee disorder and low back disorder, are 
adequately compensated by the noncompensable and 10 percent 
schedular evaluations.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.

Finally, having determined that higher ratings for the left 
knee and low back disorders are not warranted prospectively, 
the Board is aware that no issue as to the effective date for 
these disability ratings has been developed on appeal at this 
time, and that such a determination is generally reserved for 
the RO, in the first instance.  However, as discussed above, 
judicial precedent has made it necessary for us to assess the 
record, in a case such as this, to ascertain whether the 
evidence would support a higher rating during an earlier 
stage of this claim, under the Fenderson precedent.  In this 
regard, we have considered all the evidence of record with 
respect to the veteran's claims for a left knee disorder and 
low back disorder.  We find that, at no time, did the veteran 
exhibit the necessary showing of disability to warrant a 
compensable evaluation, or an evaluation greater than 10 
percent, for his left knee and low back, respectively.  
Accordingly, the Board is of the opinion that a compensable 
rating, or a rating in excess of 10 percent, have not been 
warranted from May 1995, the effective date of the initial 
grant of service connection.

UNAPPEALED ISSUE

One final issue, of a procedural nature, warrants discussion.  
We observe that, in a November 1999 rating decision, the RO 
assigned a noncompensable disability evaluation for residuals 
of right shoulder bursitis.  The issue of service connection 
for the right shoulder disability had been previously 
perfected on appeal, and the Board, in our decision of July 
1998, had granted service connection for that disorder.  The 
veteran was notified of the RO's implementing rating action 
by letter of October 1999, with a copy to his representative, 
was advised that the right shoulder disorder was not among 
the issues remaining on appeal to the Board, and was provided 
information as to his appellate rights with regard to that 
rating issue.

In June 2000, the veteran's representative submitted, to the 
Board, a motion to reschedule a hearing which had been 
scheduled at the Board with regard to the left knee and low 
back disorders which have been the subjects of the present 
appeal.  Included therein was a statement indicating that the 
representative wished to file, on the veteran's behalf, a 
notice of disagreement as to the evaluation assigned for the 
right shoulder disorder.  There is no indication that this 
mention of an NOD was communicated to the RO.

Subsequently, the veteran's requested hearing before the 
Board was rescheduled for October 25, 2000.  The claims file 
contains an Informal Brief by the veteran's representative, 
dated and received at the Board on the day before the 
scheduled hearing, expressing an intention to file an NOD as 
to the right shoulder evaluation, and requesting that the 
Board remand that issue to the RO for issuance of an SOC.  
The veteran failed to report for the scheduled hearing, and 
the representative then filed, the following day, an Informal 
Brief of Appellant in Appealed Case, including an Informal 
Brief in lieu of Scheduled VACO Hearing.  In that final 
submission, the representative again indicated a desire to 
file an NOD as to the right shoulder rating.  In addition, 
the representative appeared to posit an alternative theory 
for asserting that the shoulder issue is in appellate status, 
i.e., on the basis that previous, long-since reversed, 
caselaw had held that an NOD as to a service-connection issue 
was sufficient to maintain the case in appellate status even 
after service connection was granted, thus alleviating the 
requirement that an individual must file an NOD if 
dissatisfied with the disability evaluation assigned after 
the grant of service connection.

The Board appreciates the able and aggressive advocacy of the 
representative on behalf of the veteran in this matter.  
However, for the reasons which will be briefly articulated 
below, we do not accept the allegation that the right 
shoulder disability rating has been properly placed in 
appellate status.

First, the governing statute dictates that an NOD "must be 
in writing and be filed with the activity which entered the 
determination with which disagreement is expressed (hereafter 
referred to as the 'agency of original jurisdiction')."  38 
U.S.C.A. §§ 7105(b)(1) (West 1991).  The implementing VA 
regulation provides that an NOD "must be filed with the [VA] 
office from which the claimant received notice of the 
determination being appealed unless notice has been received 
that the applicable [VA] records have been transferred to 
another [VA] office.  In that case, the [NOD] must be filed 
with the [VA] office which has assumed jurisdiction over the 
applicable records."  38 C.F.R. § 20.300 (2000).  Clearly, 
the Board is not the agency of original jurisdiction as to 
the veteran's right shoulder claim, and, even if more than 
one RO were involved in the case, filing a purported NOD at 
the Board is not sufficient.  See Beyrle v. Brown, 9 Vet.App. 
24, 28 (1996) (holding that testimony at a hearing before the 
Board, reduced to writing within the one-year NOD filing 
period, "cannot constitute a valid NOD because it was taken 
before the Board and not the RO and it did not serve to 
trigger or initiate appellate review").  Therefore, the 
representative's attempted NOD could not initiate an appeal, 
because it was filed at the Board.

Second, once the appellant was granted service connection for 
his right shoulder disorder, his appeal with respect to that 
issue no longer existed, since he was granted the benefit 
sought on appeal, i.e., service connection.  See Grantham v. 
Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997), holding that the 
"logically down-stream element of compensation level" is 
not part of an appeal for service connection.  See also 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  His 
representative now argues that the evaluation issue as to the 
shoulder should be considered as on appeal, under the now-
overruled judicial holding in Holland v. Brown, 9 Vet.App. 
324 (1996), as it interpreted an earlier decision in West v. 
Brown, 7 Vet.App. 329 (1995) (en banc).  In the West 
decision, the Court of Appeals for Veterans Claims had held 
that, for jurisdictional purposes, an appeal of a denied 
claim for service connection included all benefits 
potentially available that might stem from the essential 
elements of the claim, including the later-adjudicated issue 
of disability rating.  In Holland, the Court had followed 
West.

However, the more recent decision by the Court of Appeals for 
the Federal Circuit, in Grantham, supra, rejected the West 
holding.  The Federal Circuit held that, if an "appeal 
concerned the logically up-stream element of service-
connectedness, the appeal could not concern the logically 
down-stream element of compensation level" if the service 
connection claim is subsequently granted either by the Board 
or, on remand from the Board, by the RO.  See also Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).  The representative 
contends that Karnas v. Derwinski, 1 Vet.App. 308, 312-13 
(1991) (when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies), 
should operate to preserve the applicability of the 
West/Holland caselaw in the present case.  We respectfully 
disagree, even if Karnas were applicable to extend the 
discredited West/Holland precedent, see, e.g., Hamilton v. 
Brown, 4 Vet.App. 528, 539-40 (1993) (en banc), aff'd, 39 
F.3d 1574 (Fed. Cir. 1994); Dippel v. West, 12 Vet.App. 466, 
473-75 (1999).  In the present matter, the Board's decision 
granting service conection was issued in July 1998, more than 
a year after Grantham decision, and the RO's assignment of a 
disability rating was effectuated in September 1999.  Thus, 
the veteran was required to file an NOD, with the agency of 
original jurisdiction (the RO), if he wished to dispute the 
evaluation assigned for his shoulder.

As the issue of an increased rating for a right shoulder 
disorder is not properly before the Board at the present 
time, and as it does not appear that an NOD has been filed 
with the RO as to that issue, the Board will simply refer the 
matter to the RO, for a determination as to whether the 
veteran wishes to file a claim for an increased rating for 
the shoulder.  See Godfrey v. Brown 7 Vet.App. 398 (1995) 
(referral, not remand, to the RO is appropriate where an NOD 
has not been filed).


ORDER

1. Entitlement to a compensable evaluation for a left knee 
disorder is denied. 

2. Entitlement to a rating in excess of 10 percent for a low 
back disorder is denied.  




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 16 -


- 1 -


